Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 3, 1999 (People v Brown, 261 AD2d 410), affirming a judgment of the County Court, Suffolk County, rendered June 13, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *708effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., Friedmann, McGinity and Smith, JJ., concur.